 In the Matter of CHARLES R. KRIMM LUMBERCOMPANY, INC.andUNITED FURNITURE WORKERS OF AMERICA, CIOCaseNo. 4-R-1837.-DecidedJanuary 31, 1946Mr. Joseph M. McNarney,of Williamsport,Pa., for the Company.Mr. Michael Ardis,of Williamsport,Pa., for the Union.Mr. Arnold Ordman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Furniture Workers of America,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees ofCharles R. Krimm Lumber Company, Inc., Williamsport, Pennsyl-vania, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Herman.Lazarus, Trial Examiner.The hearing was held at Williamsport,Pennsylvania, or October 18, 1945.The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity to be heard,- to examine and cross-examine witnesses, and to,introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.TIIE BUSINESSOF THE COMPANYCharles R. Krimm Lumber Company, Inc., is a Pennsylvania cor-poration with office and plant located, at Williamsport, Pennsylvania,where it is engaged in the manufacture, sale, and delivery of rough-cut lumber.During the past year, the Company sold approximately$500,000 worth of its product, about 20 percent of which was shippedto points outside the commonwealth of Pennsylvania.6.5N L R B, No 112.657 658DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Furniture Workers of America is a labor organization affili-ated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONDuring the course of the hearing, the parties stipulated that in themonth of July 1945, the Union orally requested the Company to rec-ognize it as bargaining agent of employees of the Company and thatthe Company has refused and still refuses so to recognize it.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question aff ecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of,Section 9 (c) and Section 2 (6) and (7) of the Act.IT. THE APPROPRIATE UNITThe Union contends for a unit embracing all production employeesemployed at the Company's plant, including watchmen, firemen, andtruck drivers, but excluding the managerial staff, office workers, andsupervisory employees.The Company, however, contends that theunit should include not only the employees sought by the Union, butalso the employees of Krimm Brothers Lumber Company, a partner-ship engaged in logging and trucking operations, and herein calledthe partnership.The, partnership is engaged solely in felling trees, cutting the logsinto required lengths, and conveying them by truck to the Company'splant.At the time of the hearing, these operations were being con-ducted 10 to 15 miles from the Company's premises. After the logsare received by the Company, they are unloaded from the trucks andplaced in a pond where they are scaled and washed. They are thenremoved from the pond, sorted by type of tree, and processed at thesawmill.Thereafter, they are sent to the lumber yard, from wherethey are ultimately delivered or shipped to purchasers.'The Field Examiner reported that the Union submitted 22 authorization cards datedin July 1945.There are approximately 28 employees in the appropriate unit.At the hearing the Company requested the right to examine the authorization cardssubmitted to the Board's office by the Union to prove its interest.The Trial Examinerproperly refused this request. The showing of interest is purely an administrative matter,the sole purpose of which is to give reasonable assurance to the Board that a substantialnumber of employees in the unit contended for desires representation.Matter of BuffaloArms Corporation,57 N. L. R.B 1560,Matter of Hari y Manaster & Bro , et al.,60 N. L.R. B. 979. CHARLES R.KRIMM LUMBER COMPANY, INC.659Apparently, all the timber cut by the partnership is transported byits trucks or the Company's trucks to the Company's plant where it isprocessed. It also appears that financial control of both enterprises isheld by the same parties, although they are completely separate andindependent organizations.However, the record indicates that theemployees of the partnership and the Company are independent ofeach other as to pay roll, identity, and supervision.The functions of the two groups of employees are quite separateand distinct.The Union moreover, does not have, nor has it everexercised, jurisdiction over lumber jacks-people engaged in the fell-ing of trees and logging operations-but it does have, and has exer-cised, jurisdiction over the type of employees included here, and noattempt was made by the Union to organize the employees of the part-nership.2In view of all the foregoing circumstances and the further factthat there is no labor organization seeking to organize the employeesof both the Company and the partnership, we are of the opinion thatthe unit sought by the Union is appropriate.3We find that all production employees of the Company, includingwatchmen, firemen, and truck drivers, but excluding the managerialstaff, office workers, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Charles R. Krimm2 Except for a truck driver employed by the partnership who informed a representativeof the Union that he was an employee of the Company.Upon discovering that the truckdriver was in fact a partnership employee,he was excluded from the Union.3SeeMatter of Weyerhaeuser Timber Company,62 N. L R. B. 1166;Matter of A. K.Wilson TimberCo, 64 N. L. R. B. 90. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDLumber Company, Inc., an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fourth Region, acting in this matter as agent for theNationalPLabor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by United FurnitureWorkers of America, CIO, for the purposes of collective bargaining.